574 F.2d 197
Dr. Harry W. THERIAULT, Plaintiff-Appellant,v.Frederick SILBER, Director, United States Chaplain Service,et al., Defendants-Appellees.
No. 78-1506.
United States Court of Appeals,Fifth Circuit.
May 16, 1978.

Dr. Harry W. Theriault, pro se.
Jamie C. Boyd, U. S. Atty., San Antonio, Tex., Michael T. Milligan, Sp. Asst. U. S. Atty., El Paso, Tex., for defendants-appellees.
Joseph S. Blair pro se, amicus curiae.
Appeal from the United States District Court for the Western District of Texas.
Before THORNBERRY, GODBOLD and RUBIN, Circuit Judges.

ORDER

1
The appellee moves to strike the appellant's notice of appeal and dismiss the appellant's appeal in the instant case because the appellant's notice of appeal contains vile and insulting references to the trial judge.  We have examined the notice of appeal and agree that it contains disrespectful and impertinent references to the trial judge.  See Rule 12(f), F.R.Civ.P. Such documents are beneath the dignity of this court.  Nothing in our liberal pro se practice dictates that this court receive abusive documents.  The appellee's motions to strike the notice of appeal and dismiss the appeal are therefore GRANTED.  Appellant has ten days from the issuance of this Order to file a proper notice of appeal.  If he does so, his appeal and motion to appoint counsel will be reinstated.  The appellant is further directed to Rule 3(c), Rules of Appellant Procedure and Form 1 in the appendix of forms of the appellant rules for a suggested form for notice of appeal.


2
IT IS SO ORDERED.